Exhibit 10.1

 

[exh101_01.jpg]

Harvard Bioscience March 2, 2020 Chane Graziano 23610 Peppermill Court Bonita
Springs, FL 34134 Mr. Graziano: This consulting agreement (this "Agreement") is
made by and between Harvard Bioscience, Inc., a Delaware corporation (the
"Company"), and Chane Graziano ("you") . 1. Consultation. In consideration of
the Company's promises and undertakings in this Agreement, upon request, you
will make yourself available to consult the Company on certain product
strategies and potential director candidates being considered by the Board at
reasonable times without interference with your personal or business activities
. The Company will reimburse you for reasonable out - of - pocket travel
expenses in accordance with this Agreement . 2. Voting. Until ninety (90) days
following the termination of this Agreement, you or your representatives will
vote all shares of common stock of the Company beneficially owned by you and
your representatives (including shares owned in any trusts or other entities
over which you have voting authority) in accordance with the Board's
recommendations set forth in the Company's definitive proxy statement . 3.
Confidential Information. The Company may provide you and your representatives
with certain information about the Company that is confidential and proprietary,
the disclosure of which could harm the Company and its affiliates . You agree to
treat and keep, and to instruct your representatives to treat and keep, any such
information strictly confidential, and that such obligations will survive the
termination of this Agreement . You acknowledge that such information may
include material non - public information under applicable federal and state
securities laws, and that the United States securities laws prohibit any person
in possession of material, non - public information from purchasing or selling
securities of such issuer . Until ninety ( 90 ) days following the termination
of this Agreement, each of the parties agrees that neither it nor any of its
representatives may make any public statement about the other party, its
representatives or the business of such other party with the prior written
consent of the other party, except as required by law (including required SEC
filings) . 4. Termination. This Agreement will remain in effect until either
party terminates it by giving thirty (30) days' advance notice in writing or
electronic mail to the other party, except as provided elsewhere in this
Agreement. 5 . Miscellaneous . This Agreement will be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
its conflict of laws principles . Exclusive jurisdiction and venue for any legal
proceeding will exclusively lie in the Court of Chancery or the Federal courts
sitting in the State of Delaware . 25488799v7 , l 84 October Hill Road •
Holliston, Massachusetts 01746 - 1388 phone 508.893.8999 • fax 508.429.8478
www.harvardbioscience.com

 

 

[exh101_02.jpg]

Harvard Bioscience lf t h e terms of this Agreement are in accordance w i th
your underst and i ng, please sign below and this Agreement will constitute a
binding agreement among us. HARVARD BIOSCIENCE, INC. By: Name: J im Green ,
Title: Cha i rman, President and Chief Executive Officer Acknowledged and agreed
to as of the date fi rst wr i tt en above: Chane Graziano 84 October Hill Road•
Holliston, Massachusetts 01746 - 1388 phone 508.893.8999 • fax 508.429.8478
www.harvardbioscience.com

 

 

[exh101_03.jpg]

Harvard Bioscience If the terms of thiS A&reefflent are in accordance with your
undetstandtns. please sign be , ow and thiS Agreement will constitute a binding
asreement among us. HARVARD BIOSOENCE, INC. L By: ' Name;JimG Title: a,a·rman,
President and Chief Executive Officer ledged and asreed to as of the date rst
written above: Olane Graziano 84 October HiD Road • Holliston. Massachusalts
01748 - 1388 phone 508.893.8999 • fax 508.429.8478 .....,..,
MaftlOMhifta,._,.,.. mm

